DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
Response to Arguments
On page 12 of the Remarks, Applicant correctly recognizes that Takado teaches generating color ratio information and an interpolation process.  Applicant presents a clear argument that, “in Takado, a process of detecting whether a luminance value of a color pixel obtained by the interpolation process is saturated is not performed.”  Examiner finds it would be preferable for Applicant’s claim 1 to be recited in language as clear as Applicant’s Remarks.  Unfortunately, it appears Applicant’s argument does not argue that which is claimed.  Examiner finds there is an opportunity for further clarity consistent with Applicant’s explanation of the teachings of Takado on page 12 of the Remarks.  Furthermore, the argument treats the references individually rather than what their combination would teach or suggest to the skilled artisan.  Kuang’s paragraph [0004] explains that dynamic range is affected by saturation.  Takado’s paragraph [0097] explains that RGB12 is particularly subject to saturation which reduces dynamic range.  Those teachings, when combined with the teachings of Sato and Takado regarding the interpolation of the W sub-pixel signal to RGB sub-pixel signals, teaches or suggests to the skilled artisan combining prior art elements to control over-saturation, which is especially acute in the RGB12 layout, with prior art pixel interpolation techniques.  For these reasons, Examiner is not persuaded of patentability.
Examiner incorporates herein previous Responses to Arguments.
Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, and 19 are under 35 U.S.C. 103 as being unpatentable over Takado (US 2016/0330414 A1), Kuang (US 2011/0279705 A1), and Sato (US 2019/0068929 A1).  
Exception 102(b)(1)(A) does not appear to apply because the publication date of Takado is Nov. 10, 2016 and the instant priority date is 12/08/2017, which is more than 1 year after the prior art publication date.
Examiner notes the claimed invention is nothing more than conventional technology used in a video view finder on any digital camera or cell phone camera.  When you pull your hand away from your cell phone with the viewfinder on, you will first see the video image oversaturate (jump to bright white) before the gain is adjusted to the scene.  Your camera does this by adjusting the gain to control oversaturation.  Examiner can provide a demonstration, but recognizes Canon might not need it.
Regarding claim 1, the combination of Takado, Kuang, and Sato teaches or suggests an imaging device comprising: an imaging element including a plurality of pixels that includes a plurality of first pixels, each of which outputs a signal including color information on any of a plurality of colors, and a plurality of second pixels having a higher sensitivity than the first pixels (Examiner interprets the first pixels and second pixels to be R, G, and B sub-pixels and W sub-pixels respectively, consistent with Applicant’s Specification describing RBGW12; Takado, ¶ 0047:  teaches RGBW12; Takado, ¶ 0049:  explains that when the ratio of a color component is higher than the rest, it means higher sensitivity; see also Takado, ¶ 0051:  “The arrangement of the W pixels allows an improvement in the sensitivity; see also Takado, ¶ 0030); and a signal processing unit that processes signals output from the imaging element, wherein the signal processing unit includes:  a luminance value acquisition unit that acquires luminance values of the first pixels based on signals output from the second pixels (Examiner interprets this consistent with ¶ 0033 of Applicant’s published Specification wherein it is explained that the luminance value acquisition unit acquires a luminance value of a color pixel based on output from the W pixel; Takado, ¶ 0035:  teaches the color pixel value is obtained by combining the luminance from the W pixel with the color signal value); and a color acquisition unit that acquires a color ratio of the plurality of colors in a predetermined unit region from color values and the luminance values of the first pixels and acquires, from the acquired color ratios, color components of each of the first pixels and each of the second pixels included in the unit region (Takado, ¶ 0035:  teaches, “color ratio information to be used for combining the luminance signal and the color signal.”; see also Takado, ¶ 0060; Takado, ¶¶ 0064–0066:  teach using the W signal and color ratio information to obtain RGB pixel values in a region), wherein the signal processing unit is configured to acquire a first image data acquired under a first capturing condition and a second image data acquired under a second capturing condition of a lower sensitivity than the first capturing condition (Takado, ¶ 0049:  explains that when the ratio of a color component is higher than the rest, it means higher sensitivity; Examiner interprets this limitation consistent with ¶ 0111 of Applicant’s published Specification, which explains the capturing conditions can be controlled to make sure W does not saturate by controlling gain or exposure time; Applicant’s ¶ 0113 explains it can be controlled on a frame-by-frame basis; While Takado teaches amplification circuitry, it does not explicitly teach using it to control saturation; Kuang, ¶ 0004:  teaches controlling gain and exposure time over a sequence of frames such that the capturing conditions change/adjust frame to frame), wherein the color acquisition unit is configured to, after acquiring the first image data and the second image data (Takado, ¶ 0035:  teaches, “color ratio information to be used for combining the luminance signal and the color signal.”; see also Takado, ¶ 0060; Takado, ¶¶ 0064–0066:  teach using the W signal and color ratio information to obtain RGB pixel values in a region; Again, the first pixels are RGB pixels and the second pixels are W pixels; Also, we say pixels, but they are actually sub-pixels) (see above explaining how the luminance values are the result of the combination of the luminance from the RGB sub-pixels and the W sub-pixels; Examiner interprets this limitation consistent with ¶ 0111 of Applicant’s published Specification, which explains the capturing conditions can be controlled to make sure W (the claimed second pixels) does not saturate by controlling gain or exposure time; Applicant’s ¶ 0113 explains it can be controlled on a frame-by-frame basis; In other words, if the luminance saturates under the first capturing condition (gain at 1, i.e. par), then the luminance is recaptured under a second condition (gain/exposure reduced to a fraction of 1); While Takado teaches amplification circuitry, it does not explicitly teach using it to control saturation; Kuang, ¶ 0004:  teaches controlling gain and exposure time over a sequence of frames, but does not teach controlling gain or exposure time when approaching a saturation threshold (limit); Sato, ¶ 0138:  teaches using a lower gain for W sub-pixels subject to over-saturation), compare luminance values of the first pixels based on signals of the second pixels in the first image data and a saturation level, wherein the color acquisition unit is further configured to acquire, in accordance with a result of the comparison between the luminance values of the first pixels and the saturation level, the color ratio by using the color values of the first pixels in the first image data and the luminance values of the first pixels generated by an interpolation process using signals of the second pixels in the second image data, when the luminance values of the first pixels generated by the interpolation process is greater than or equal to the saturation level (Examiner finds the skilled artisan would interpret this limitation as a long way of saying the exposure time or gain is reduced when a saturation threshold is met to control over-saturation; Kuang, ¶ 0004:  teaches controlling gain and exposure time over a sequence of frames, but does not teach controlling gain or exposure time when approaching a saturation threshold (limit); Sato, ¶ 0138:  teaches using a lower gain for W sub-pixels subject to over-saturation; Takado, Fig. 6:  illustrates the output of the interpolation process among the W and RGB pixels is fed as input into the color ratio generating unit; Sato, Figs. 6 and 7:  teaches, like Takado, interpolation of sub-pixels to positions adjacent to the sub-pixel to fill the array wherein the output of the interpolation unit is fed as input into the ratio calculation unit), or the color ratio by using the color values of the first pixels in the first image data and the luminance values of the first pixels generated by the interpolation process, when the luminance values of the first pixels generated by the interpolation process is less than the saturation level (Examiner finds the skilled artisan would interpret this limitation as a long way of saying the exposure time or gain is not reduced when a saturation threshold is not met to control over-saturation; Kuang, ¶ 0004:  teaches controlling gain and exposure time over a sequence of frames, but does not teach controlling gain or exposure time when approaching a saturation threshold (limit); Sato, ¶ 0138:  teaches using a lower gain (gain less than 1) for W sub-pixels subject to over-saturation, but otherwise using a gain of 1; Takado, Fig. 6:  illustrates the output of the interpolation process among the W and RGB pixels is fed as input into the color ratio generating unit; Sato, Figs. 6 and 7:  teaches, like Takado, interpolation of sub-pixels to positions adjacent to the sub-pixel to fill the array wherein the output of the interpolation unit is fed as input into the ratio calculation unit).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Takado, with those of Kuang, because both references are drawn to the same field of endeavor and because combining the well-known technique of controlling gain and exposure time as taught in Kuang, with the RGBW sensor array as taught by Takado represents a mere combination of prior art elements, according to known methods, to yield the predictable result of a camera that can reduce saturation in various conditions.  This rationale applies to all combinations of Takado and Kuang used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Takado and Kuang, with those of Sato, because all three references are drawn to the same field of endeavor and because combining the well-known technique of controlling gain to avoid over-saturation as taught in Sato, with the combination of Takado and Kuang, represents a mere combination of prior art elements, according to known methods, to yield the predictable result of a camera that can reduce saturation in various conditions.  This rationale applies to all combinations of Takado, Kuang, and Sato used in this Office Action unless otherwise noted.
Claim 18 lists essentially the same elements as claim 1.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.  
Claim 19 lists essentially the same elements as claim 1.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Ozcan (US 2019/0286053 A1) teaches pixel saturation can be avoided by controlling exposure time (¶ 0083).
Evans (US 2017/0123452 A1) teaches controlling pixel exposure according to a saturation threshold (e.g. ¶ 0116).
Mitani (US 2020/0185436 A1) teaches combining pixel interpolation and demosaicing prior to addressing whether each pixel is saturated (¶ 0073).
Sekiguchi (US 2019/0182419 A1) teaches combining pixel interpolation techniques with saturation processing (¶ 0049).

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481